   Case 2:16-cr-00017-RJJ ECF No. 171 filed 10/06/20 PageID.646 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:16-cr-17-02

                    Plaintiff,                Hon. Robert J. Jonker
                                              Chief U.S. District Judge
        v.

JORDAN MICHAEL KOSKINEN,

                    Defendant.
                                          /

                             ORDER OF DETENTION

        Defendant appeared before the undersigned on October 6, 2020 for initial

appearance on the Amended Probation Petition for Offender Under Supervision.

(ECF No. 167.) Defendant was advised of his rights and the violations, as required

by Fed. R. Crim. P. 32.1.

        Defendant reserved his right to detention and preliminary hearings at a later

time.

        Defendant will remain detained pending further proceedings.



        IT IS ORDERED.

Date:    October 6, 2020                  /s/Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
